Citation Nr: 9921110	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of the initially assigned 
10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran had active service from November 1985 to July 1989.  
His appeal ensues from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO), which granted service connection and assigned a 10 
percent evaluation for lumbosacral strain.


REMAND

The veteran claims that his back disability has worsened since he 
was discharged in 1989, and is now affecting his sciatic nerve.  
A review of the record reflects that additional development by 
the RO is necessary before the Board of Veterans' Appeals (Board) 
can proceed in adjudicating the veteran's claim.

During a hearing held at the RO in February 1999, the veteran 
testified that his claims file was missing treatment records from 
the VA Medical Center at Jefferson Barracks and a chiropractor he 
saw in 1993.  In response to this testimony, the RO requested the 
veteran's records from two VA Medical Centers in St. Louis: John 
Cochran and Jefferson Barracks.  Thereafter, the RO received 
records from the John Cochran Division, but the Jefferson 
Barracks division never responded.  As those records along with 
records from the veteran's chiropractor may be pertinent to his 
claim, the RO should endeavor to secure them.

In addition, the veteran's representative has asserted that the 
September 1997 VA examination is inadequate for rating purposes.  
He alleges that the veteran's back disability has worsened in the 
last two years since the examination was conducted, and currently 
causes neurological problems, including sciatic nerve damage.  In 
light of the representative's assertions, a March 1989 Medical 
Board evaluation report showing disc bulging on CT scan, and a 
February 1998 outpatient treatment record mentioning a slight 
decrease in the lordotic curve secondary to spasms on x-rays, the 
Board agrees that the veteran should be afforded another, more 
comprehensive VA examination. 

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request him to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers who 
may possess additional records pertinent to 
his back claim.  After securing any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims file copies of all treatment records 
identified by the veteran, which have not 
been previously secured, including those 
from the VA Medical Center in St. Louis, 
Jefferson Barracks division, and those from 
his chiropractor.  

2.  The RO should schedule the veteran for 
a VA examination by an appropriate VA 
specialist, and notify him that failure to 
report to the examination might result in 
the denial of his claim.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file for 
review.  Thereafter, the examiner should 
conduct all tests and studies deemed 
necessary.  The examiner should list all 
objective findings of the veteran's back 
disability, including any neurological 
signs and symptoms, and indicate the level 
of impairment caused by that disability in 
terms of the nomenclature of the rating 
schedule.  Specifically, the examiner 
should opine whether the veteran's back 
disability causes muscle spasm on extreme 
forward bending, loss of lateral spine 
motion in the standing position, and/or 
slight, moderate or severe limitation of 
motion.  He should also opine whether the 
veteran has intervertebral disc syndrome, 
and if so, he should describe its symptoms 
in detail.  The examiner should include the 
rationale on which he bases his opinions.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it 
complies with the above directive.  If the 
report is deficient in any manner, the RO 
should implement corrective procedures. 

4.  Thereafter, the RO should reevaluate 
the veteran's claim, applying all relevant 
law and regulations.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided an opportunity to respond thereto 
before the case is returned to the Board 
for further appellate consideration. 

By this action, the Board intimates no opinion as to the ultimate 
disposition warranted in this case.  The veteran need take no 
action until he is otherwise notified.  However, he may furnish 
additional evidence and argument while the case is in remand 
status.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










